DETAILED ACTION
Applicant’s amendment filed November 3, 2020 is acknowledged.
Claims 5, 12, 19, and 26 have been cancelled as previously indicated.
Claims 1-4, 6-11, 13-18, 20-25, 27, and 28 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6-9, 13-16, 20-23, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sierra Wireless (hereinafter Sierra) (Non-Patent Literature – “Transmission of Data Grant-Free in Inactive State” – 3GPP TSG RAN WG2 Meeting #96) in view of BAE et al. (hereinafter Bae) (U.S. Patent Application Publication # 2018/0278377 A1), and further in view of Gau et al. (hereinafter Gau) (U.S. Patent Application Publication # 2018/0198646 A1).
Regarding claims 1 and 8, Sierra teaches and discloses a UE (UE depicted in the figures; pages 3 and 5) and method performed by a user equipment (UE), the method comprising: 
transmitting, in an inactive state, an initial grant-free uplink transmission (“RA” transmitted, during an Inactive state, by the UE to the BTS depicted in the figure; pages 4 and 5) to a base station (page 5, section 5; figures depicted on pages 4 and 5; teaches in an Idle state, an initial grant-free uplink transmission from the UE to the BTS as depicted in the figures); 
(TA value in an UL grant) from the base station (section 5, page 5; teaches a TA value in an UL grant transmitted by the BTS to the UE including timing advance (TA) depicted in the figure); and 
transmitting a subsequent grant-free uplink transmission (“RRC Connect”/”Resume” transmitted by the UE to the BTS depicted in the figure; page 5) based on the TA value (section 5, page 5; teaches a subsequent grant-free uplink transmission “RRC Connect”/”Resume” the UE to the BTS as depicted in the figure). 
However, Sierra may not expressly disclose wherein the initial grant-free uplink transmission does not include a random access channel (RACH) preamble for timing advance (TA) estimation, but instead includes a demodulation reference signal (DMRS) that is used for the TA estimation, wherein the TA value is obtained based on the DMRS.
Nonetheless, in the same field of endeavor, Bae teaches and suggests wherein the initial grant-free uplink transmission (figure 2) does not include a random access channel (RACH) preamble for timing advance (TA) estimation, but instead includes a demodulation reference signal (DMRS) that is used for the TA estimation, wherein the TA value is obtained based on the DMRS (figures 2 and 3; [0009]; teaches an initial uplink transmission that does not include a preamble but instead includes a DMRS which is used to measure uplink timing offset/timing advance; [0045]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an initial uplink 
However, Sierra, as modified by Bae, may not expressly disclose wherein the initial grant-free uplink transmission also includes data; and a DMRS that is used for uplink channel estimation (although Sierra does teach and suggest an initial GF send procedure including data when there is a small amount of data to send and sending a TA in response; figure depicts on the bottom of pages 5-6).
Nonetheless, in the same field of endeavor, Gau teaches and suggests a demodulation reference signal (DMRS) (DMRS, demodulation reference signal) that is used for both uplink channel estimation, wherein the initial grant-free uplink transmission also includes data ([0024]; teaches Msg 1 including a reference signal and data and where the timing advance is determined according to the reference signal and for channel estimation; [0026]; [0031]; figure 7). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitting reference signal/preamble and data and where the timing advance is according to the reference signal as taught by Gau with the method and device as disclosed by Sierra, as modified by Bae, for the purpose of improving a random access procedure, as suggested by Gau.

claims 2 and 9, Sierra, as modified by Bae and Gau, further teaches and suggests wherein the UE remains in the inactive state before the subsequent grant-free uplink transmission is sent (section 3, page 3). 

Regarding claims 6 and 13, Sierra, as modified by Bae and Gau, further teaches and suggests wherein a grant is also received along with the signal indicating the TA value, the grant scheduling a retransmission of the data sent in the initial grant-free uplink transmission; wherein the UE performs the retransmission prior to transmitting the subsequent grant-free uplink transmission; and wherein transmitting the retransmission includes applying the TA value so that the retransmission is synchronized with uplink transmissions of other UEs (section 3, page 3; “RAR (TA, Grant)” transmitted by the BTS to the UE including timing advance (TA) and grant depicted in the figure; section 5, page 5). 

Regarding claims 7 and 14, Sierra, as modified by Bae and Gau, further teaches and suggests wherein the subsequent grant-free uplink transmission has at least one transmission parameter that is different from the initial grant-free uplink transmission; wherein the at least one transmission parameter is associated with whether the UE has its uplink transmissions synchronized or asynchronized, and wherein the at least one transmission parameter comprises one or more of: MCS, channel structure, subcarrier spacing, number of symbols, and numerology (section 3, page 3; figures depicted on pages 3 and 5; teaches a subsequent grant-free uplink transmission “RRC Connect” the UE to the BTS as depicted in the figure; section 5, page 5). 

Regarding claims 15 and 22, Sierra teaches and discloses a base station (BTS depicted in the figures; pages 3 and 5) and method performed by a base station, the method comprising: 
receiving a grant-free uplink transmission (“RA” received by the BTS from the UE depicted in the figures; pages 3 and 5) from a user equipment (UE) (UE depicted in the figures; pages 3 and 5) in an inactive state (page 5, section 5; figures depicted on pages 4 and 5; teaches in an Idle state, an initial grant-free uplink transmission from the UE to the BTS as depicted in the figures); 
performing the TA estimation to obtain a TA value (TA value in an UL grant); and transmitting a signal indicating the TA value to the UE (section 5, page 5; teaches a TA value in an UL grant transmitted by the BTS to the UE including timing advance (TA) depicted in the figure).
However, Sierra may not expressly disclose wherein the grant-free uplink transmission does not include a random access channel (RACH) preamble for timing advance (TA) estimation, but instead includes a demodulation reference signal (DMRS) that is used for the TA estimation, performing the TA estimation based on the DMRS.
Nonetheless, in the same field of endeavor, Bae teaches and suggests wherein the grant-free uplink transmission (figure 2) does not include a random access channel (RACH) preamble for timing advance (TA) estimation, but instead includes a demodulation reference signal (DMRS) that is used for the TA estimation, performing the TA estimation based on the DMRS (figures 2 and 3; [0009]; teaches an initial uplink transmission that does not include a preamble but instead includes a DMRS which is used to measure uplink timing offset/timing advance; [0045]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an initial uplink transmission that does not include a preamble but instead DMRS as taught by Bae with the method and device as disclosed by Sierra for the purpose of uplink timing synchronization, as suggested by Bae.
However, Sierra, as modified by Bae, may not expressly disclose wherein the grant-free uplink transmission also includes data; and performing the channel estimation using the DMRS (although Sierra does teach and suggest an initial GF send procedure including data when there is a small amount of data to send and sending a TA in response; figure depicts on the bottom of pages 5-6).
Nonetheless, in the same field of endeavor, Gau teaches and suggests a demodulation reference signal (DMRS) (DMRS, demodulation reference signal) that is used for both uplink channel estimation, wherein the initial grant-free uplink transmission also includes data; and performing the channel estimation using the DMRS ([0024]; teaches Msg 1 including a reference signal and data and where the timing advance is determined according to the reference signal and for channel estimation; [0026]; [0031]; figure 7). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitting reference signal/preamble and data and where the timing advance is according to the reference signal as taught by Gau with the method and device as disclosed by Sierra, 

Regarding claims 16 and 23, Sierra, as modified by Bae and Gau, further teaches and suggests after transmitting the signal indicating the TA value to the UE, receiving a subsequent grant-free uplink transmission (“RRC Connect’ transmitted by the UE to the BTS depicted in the figure; pages 3 and 5) from the UE, the subsequent grant-free uplink transmission synchronized with uplink transmissions from other UEs based on the TA value (page 3, section 3; figures depicted on pages 3 and 5; teaches a subsequent grant-free uplink transmission “RRC Connect” the UE to the BTS as depicted in the figures; section 5, page 5).
 
Regarding claims 20 and 27, Sierra, as modified by Bae and Gau, further teaches and suggests wherein the method further comprises: in response to unsuccessfully decoding the data, transmitting a grant along with the signal indicating the TA value, the grant scheduling a retransmission of the data; receiving a retransmission of the data according to the grant, the retransmission synchronized with uplink transmissions of other UEs based on the TA value (section 3, page 3; “RAR (TA, Grant)” transmitted by the BTS to the UE including timing advance (TA) and grant depicted in the figures; section 5, page 5). 

Regarding claims 21 and 28, Sierra, as modified by Bae and Gau, further teaches and suggests wherein the subsequent grant-free uplink transmission uses at (section 3, page 3; figures depicted on pages 3 and 5; teaches a subsequent grant-free uplink transmission “RRC Connect” the UE to the BTS as depicted in the figures; section 5, page 5). 

Claims 3, 4, 10, 11, 17, 18, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sierra Wireless (hereinafter Sierra) (Non-Patent Literature – “Transmission of Data Grant-Free in Inactive State” – 3GPP TSG RAN WG2 Meeting #96) in view of BAE et al. (hereinafter Bae) (U.S. Patent Application Publication # 2018/0278377 A1) and Gau et al. (hereinafter Gau) (U.S. Patent Application Publication # 2018/0198646 A1), and further in view of Li et al. (hereinafter Li) (U.S. Patent Application Publication # 2020/0221480 A1).
Regarding claims 3 and 10, Sierra, as modified by Bae and Gau, discloses the claimed invention, but may not expressly disclose obtaining, by the UE, a first set of time-frequency resources used for sending the initial grant-free uplink transmission and a second set of time-frequency resources used for sending the subsequent grant-free uplink transmission (although Gau does teach using a set of time-frequency resources to send the initial uplink transmission; [0031]). 
([0070]; claim 1; “…the first and second grant-less access allocations defining first and second time and frequency resources, respectively; transmitting a message uplink in the access network using the first time and, frequency resources defined by the first grant-less access allocation, so as to make a grant-less transmission in accordance with the one or more grant-less configurations…”; teaches the UE receives UL resources including time-frequency resources for initial and subsequent UE transmissions).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate UE receiving UL resources including time-frequency resources for initial and subsequent UE transmissions as taught by Li with the method and device as disclosed by Sierra, as modified by Bae and Gau, for the purpose of communicating and utilizing UL resources in order to transmit from the UE to the BS, as suggested by Sun.

Regarding claims 4 and 11, Sierra, as modified by Bae, Gau, and Li, discloses the claimed invention, but may not expressly disclose wherein the signal further indicates the second set of time-frequency resources used for sending the subsequent grant-free uplink transmission. 
Nonetheless, Li further teaches and discloses wherein the signal further indicates the second set of time-frequency resources used for sending the subsequent grant-free ([0070]; claim 1; “…the first and second grant-less access allocations defining first and second time and frequency resources, respectively; transmitting a message uplink in the access network using the first time and, frequency resources defined by the first grant-less access allocation, so as to make a grant-less transmission in accordance with the one or more grant-less configurations…”; teaches the UE receives UL resources including time-frequency resources for initial and subsequent UE transmissions).

Regarding claims 17 and 24, Sierra, as modified by Bae and Gau, discloses the claimed invention, but may not expressly disclose wherein a first set of time-frequency resources are configured for receiving the initial grant-free uplink transmission and a second set of time-frequency resources are configured for receiving the subsequent grant-free uplink transmission (although Gau does teach using a set of time-frequency resources to send the initial uplink transmission; [0031]). 
Nonetheless, in the same field of endeavor, Li teaches and discloses wherein a first set of time-frequency resources are configured for receiving the initial grant-free uplink transmission and a second set of time-frequency resources are configured for receiving the subsequent grant-free uplink transmission ([0070]; claim 1; “…the first and second grant-less access allocations defining first and second time and frequency resources, respectively; transmitting a message uplink in the access network using the first time and, frequency resources defined by the first grant-less access allocation, so as to make a grant-less transmission in accordance with the one or more grant-less configurations…”; teaches the UE receives UL resources including time-frequency resources for initial and subsequent UE transmissions).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate UE receiving UL resources including time-frequency resources for initial and subsequent UE transmissions as taught by Li with the method and device as disclosed by Sierra, as modified by Bae and Gau, for the purpose of communicating and utilizing UL resources in order to transmit from the UE to the BS, as suggested by Sun.

Regarding claims 18 and 25, Sierra, as modified by Bae, Gau, and Li, discloses the claimed invention, but may not expressly disclose wherein the signal further indicates the second set of time-frequency resources. 
Nonetheless, Li further teaches and discloses wherein the signal further indicates the second set of time-frequency resources ([0070]; claim 1; “…the first and second grant-less access allocations defining first and second time and frequency resources, respectively; transmitting a message uplink in the access network using the first time and, frequency resources defined by the first grant-less access allocation, so as to make a grant-less transmission in accordance with the one or more grant-less configurations…”; teaches the UE receives UL resources including time-frequency resources for initial and subsequent UE transmissions).



Response to Arguments
Applicant’s arguments, filed November 3, 2020, with respect to the rejection(s) of claim(s) 1-4, 6-11, 13-18, 20-25, 27, and 28 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of BAE et al. (U.S. Patent Application Publication # 2018/0278377 A1) and Li et al. (U.S. Patent Application Publication # 2020/0221480 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
January 28, 2021